Citation Nr: 0001740	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-29 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for acne, claimed as 
due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for a disability 
manifested by numbness of the extremities, claimed as due to 
herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The appellant's disability claimed as numbness of the 
extremities is not recognized by the VA as causally related 
to exposure to herbicide agents used in Vietnam. 

4.  The current numbness of the extremities is not related to 
any injury or disease during the veteran's active service, 
including Agent Orange exposure.

5.  Chloracne was not manifested during active service or 
shown to have developed to a compensable degree within 1 year 
after the last date on which the veteran was exposed to 
herbicides, including Agent Orange, during active service. 

6.  Chloracne was first diagnosed more than 28 years after 
the veteran's separation from active service.

CONCLUSIONS OF LAW

1.  Numbness of the extremities claimed as due to herbicide 
agents used in Vietnam was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Chloracne claimed as due to herbicide agents used in 
Vietnam was not incurred in or aggravated by wartime service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for chloracne and numbness of the extremities as 
the claimed disorders were initially manifested during active 
service or, in the alternative, was incurred as the result of 
his exposure to Agent Orange while in the Republic of Vietnam 
and became manifest to a compensable degree within one year 
of service separation.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  With regard to the skin diseases, PCT, and acute 
and subacute peripheral neuropathy, the regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  According to 38 C.F.R. § 
3.307(a)(6), the term herbicide agent means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.

It is noted that the veteran at his personal hearing held in 
February 1998 reported that he underwent a VA Agent Orange 
examination in 1979 or 1980.  However, a Report of Contact 
dated in November 1991 relates that the RO contacted the 
appropriate VA medical center.  It was reported that the 
veteran registered for an examination in 1980, however, the 
Agent Orange registry failed to show that he was actually 
examined. 

I.  Numbness of the Extremities

In regards to numbness of the extremities, private medical 
records show that beginning in June 1986, the veteran 
reported a five-week history of numbness in both hands.  He 
reported that while playing with his daughter he developed 
pain and numbness.  The diagnosis was cervical spine stenosis 
with progressive myelopathy.  He underwent a cervical 
laminectomy.  Private medical records also show that in 1990, 
the veteran continued to report neck pain and impaired 
sensation in the extremities.

In December 1996, a private physician's report was submitted 
which included a diagnosis of peripheral neuropathy of the 
hands.  

The veteran underwent VA examination in February 1998.  The 
diagnoses included cervical stenosis with myelopathy, status 
post cervical laminectomy with bilateral slight muscle 
weakness and some residual sensory bilateral defects in both 
upper and lower extremities.

A.  Presumptive Service Connection For
Numbness of the Extremities

Although the appellant argues that his exposure to Agent 
Orange while in Vietnam, which is presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era and 
who develops one of the diseases listed in 38 C.F.R. 
§ 3.309(e), resulted in the development of numbness of the 
extremities, the Board notes that neither "numbness of the 
extremities" nor the diagnosed cervical spinal stenosis is 
among the disabilities subject to presumptive service 
connection as due to Agent Orange exposure.  The Secretary of 
VA has formally announced that a presumption of service 
connection based on herbicide exposure in Vietnam is not 
warranted for certain conditions or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 
1996); 65 Fed. Reg. 59232 (Nov. 2, 1999).  Accordingly, the 
Board concludes that the veteran has not met his burden of 
presenting a well-grounded claim for service connection for 
numbness of the extremities secondary to Agent Orange 
exposure.

The Board notes that the record contains a diagnosis of 
peripheral neuropathy in an undated doctor's statement 
submitted in December 1996.  An August 1997 rating decision 
denied service connection for this disability, although it 
did not specifically discuss whether presumptive service 
connection could be granted.  For purposes of 38 C.F.R. 
§ 3.309(e), "acute and subacute peripheral neuropathy" is 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide and 
resolves within two years of date of onset.  As such "acute 
and subacute peripheral neuropathy" was not diagnosed, the 
Board concludes that the RO's failure to consider presumptive 
service connection on the basis of exposure to herbicides 
under 38 C.F.R. §§ 3.307 and 3.309 was harmless error.

B.  Direct Service Connection For 
Numbness of the Extremities

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).

As noted above, the first element of Caluza requires evidence 
of current disability as provided by a medical diagnosis.  In 
regard to the numbness of the extremities, the diagnosis of 
cervical spine stenosis satisfies this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran at his personal hearing when 
questioned regarding his numbness of the extremities, 
referred to an inservice incident in which he burned his 
hand.  It appears that he is asserting that this inservice 
injury caused his current numbness.  While the service 
medical records do not show treatment for a burn, for the 
purposes of determining a well-grounded claim, the veteran is 
competent to report an inservice injury.  

The third element is also met, as the doctor's statement 
submitted in December 1996 characterizes the peripheral 
neuropathy as secondary to burns of the hands sustained while 
in Vietnam.  

Nevertheless, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
peripheral neuropathy.  As reported in the February 1998 VA 
examination report, EMG and nerve conduction studies revealed 
wide spread denervation in bilateral upper limbs proximally 
and distally indicative of spinal stenosis.  The examiner 
also expressed the opinion that the veteran's complaint of 
intermittent numbness of the upper extremities was unlikely 
related to the reported burns or to Agent Orange exposure.  
Rather, the examiner expressed the opinion that the veteran's 
complaints could have been related to early spinal stenosis 
or, later, to the residuals of spinal stenosis.  As this 
opinion is based on the entire record and is well reasoned 
and consistent with the evidence of record, the Board gives 
it more weight than the opinion submitted in December 1996, 
which does not include the basis for the opinion stated 
therein.  Accordingly, service connection for numbness of the 
hands on a direct basis is denied.

II.  Chloracne

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  See 
Epps v. Gober, 126 Fed. 3d. 1464, 1468-1469 (Fed. Cir 1997); 
Caluza v. Brown, 9 Vet. App. 468 (1995).  In this regard, the 
veteran has provided competent evidence of a current 
disability, in the form of diagnoses of chloracne.  Chloracne 
is one of the diseases listed at 38 C.F.R. § 3.309(e), thus 
the veteran is presumed to have been exposed to Agent Orange 
in service.  McCartt, supra.  Furthermore, the statutory and 
the regulatory presumption will satisfy the incurrence 
element of a well-grounded claim in that the veteran has 
developed a condition enumerated in 38 U.S.C. § 1116(a) and 
38 C.F.R. § 3.309(e).  The Board also finds that the VA has 
complied with its obligation to assist him with the 
development of his claims.  

A.  Presumptive Service Connection For
Chloracne

A review of the service record shows that the veteran was 
treated for skin disorders on two different occasions in 
service.  A clinical entry indicates that he was treated for 
penile warts in the month of May, however, the year was not 
clearly marked.  Additionally, in June 1970, he received 
medical care for a rash under the arms.  The October 1970 
separation examination report did not identify any skin 
abnormalities.  

Private medical records relate that in May 1987, an 
epidermoid cyst and two trichelemmal cysts were excised from 
the scalp.  

In March 1998, the veteran underwent dermatologic VA 
examination.  The diagnosis was persistent acne on the face, 
chest and back.  The examiner commented that the persistent 
acneform lesions were compatible with chloracne.  

While conceding the fact that the veteran has a diagnosis of 
chloracne, a diagnosis standing alone is insufficient to 
establish presumptive service connection for chloracne.  The 
regulations specify that the disorder must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The 
veteran served in Vietnam from May 1968 to November 1969.  
The first objective clinical documentation of chloracne is in 
1998, more than 28 years after service separation.  There is 
no competent medical evidence that chloracne was present to a 
compensable degree within a year subsequent to the veteran's 
return from Vietnam.   

The veteran asserts that his skin disorder, which was 
manifestations of chloracne, began subsequent to service 
discharge and he treated this with Clearasil.  However, it 
has not been shown that the veteran has the expertise to 
diagnose his skin disorders.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran engaged in combat 
with the enemy, the provisions of 38 U.S.C.A. § 1154 (West 
1991) do not assist in advancing the veteran's claim.  See 
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  To the 
extent that the veteran has reported exposure to Agent Orange 
while in combat, the Board accepts his statements.  However, 
there remains an absence of competent evidence that the skin 
disorders for which the veteran was treated during and 
shortly after service were, in fact, chloracne or that it was 
present to a compensable degree within the applicable time 
period.  Thus, presumptive service connection for chloracne 
is not warranted  

B.  Direct Service Connection For
Chloracne

The evidence of record does not reflect that service 
connection can be granted on a direct basis.  As noted above, 
the service medical records relate that the veteran was 
treated for diagnosed skin conditions during service.  While 
the veteran received treatment for skin disorders during 
service, the medical record do not establish that these 
disorders were manifestations of chloracne.  Additionally, 
there are no medical opinions of records to support such a 
theory.  The veteran claims that the skin disorders that were 
noted subsequent to service discharge were chloracne.  
However as pointed out above, it has not been shown that the 
veteran has the expertise to diagnose his skin disorders.  
See Espiritu, supra.  Moreover, there is no competent medical 
evidence of the presence of chloracne until the reported 
diagnosis in 1998, over 28 years after service discharge.  

The Board finds that the none of the medical evidence of 
record supports a conclusion that the veteran's chloracne was 
incurred in or aggravated by his active service.  As the 
preponderance of the evidence is against the claim, service 
connection for chloracne is denied.



ORDER

Entitlement to service connection for numbness of the 
extremities claimed as due to herbicide agents used in 
Vietnam is denied.

Entitlement to service connection for chloracne, claimed as 
due to herbicide agents used in Vietnam is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

